Citation Nr: 0618888	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board in October 2003 remanded the claim for additional 
development. The case has now been returned to the Board for 
further review.


FINDINGS OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable in-service 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  With respect to the claim of entitlement to 
service connection for PTSD, written notice provided in 
January and March 2004 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The claim was readjudicated in a 
February 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD. 
 Hence, any questions regarding what rating or effective date 
would be assigned are moot.
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 
Service connection
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).
As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).
Background
The claimant's service medical records are silent as to any 
psychiatric treatment during service.  
Service records associated with the claims file indicate that 
the appellant was assigned to VW-1, Naval Air Station Agana, 
Guam , from December 1969 to July 1971. The evidence of 
record reveals that VW-1 also maintained a two-plane 
detachment at Marine Corps Air Station Chu Lai, Republic of 
Vietnam and provided airborne early warning coverage for the 
Seventh Fleet, operating in the Tonkin Gulf . These records, 
however, do not indicate that VW-1 operated out of Da Nang. 
The veteran's DD Form 214 indicates that his military 
occupational specialty was aviation hydraulics structural 
mechanic.  His awards included the Vietnam Service and 
Campaign Medals. His medals did not include any reflecting 
combat service; to include any award of the Air Medal for 
participation in aerial missions over Vietnam.  Likewise, the 
personnel records do not show that the appellant was awarded 
the combat aircrew man's badge, or that he was ever 
physically detailed to duties in the Republic of Vietnam .  
The veteran claimed that he was stationed at Da Nang Air Base 
in Vietnam . He reported three stressors: 
The first was of being under constant 
fire and mortar attacks while in Da Nang, 
from 1969 to 1971. 

The second stressor reported was that 
during one specific morning mission, just 
before take-off, the runway came under 
attack. The crew, including the claimant, 
was ordered into a storage facility. Upon 
entering the storage facility, they 
realized that it was full of bombs and 
ammunition; therefore, they ran back onto 
the runway. As they ran across the 
runway, they were fired upon by both 
enemy and American troops as neither side 
knew who was running across the runway.

The final stressor reported was that 
during a typhoon-tracking mission the 
aircraft was forced to land in Taipei , 
Taiwan . The airplane reportedly lost one 
of its engines and made an emergency 
landing on a Chinese military base. While 
they were eventually allowed to leave, 
the several-day stay at that base was 
stressful due to hostile behavior by 
Chinese troops.

There are no pertinent post service medical records available 
prior to 1999.  VA Medical Center (VAMC) psychiatric clinical 
treatment records from December 1999 through October 2003 
reveal the veteran stopped working after an industrial 
accident in 1982.  He subsequently became severely 
depressed.  The initial diagnosis in December 1999 was rule 
out PTSD and depression.  By February 2000, the veteran was 
diagnosed with non-combat PTSD.
A June 2000 letter from the Director of the Brooklyn VAMC 
PTSD program noted that the veteran was enrolled in the 
program since December 1999 at the urging of family and 
friends.  The diagnosis was noted to be PTSD-depression.
During a VA examination in January 2001, the examiner noted 
that the veteran's claims filed was reviewed.  The veteran 
was treated from 2000-2001 at VA PTSD clinic in group and 
individual.  He reported consulting with a private 
psychiatrist in the 1980s.  He worked as a sheet metal smith 
until 1982, but has not worked since due to psychiatric 
problems.  He reportedly was unable to handle stress, was 
highly socially isolated; had conflict problems with his 
family; chronic irritability; and anxiety.  The examiner 
noted that psychiatric symptoms were chronic and of serious 
intensity dating back to service.  They have increased in 
severity since beginning PTSD treatment.  The examiner found 
serious to severe impairment in social and occupational 
ability secondary to PTSD.  The diagnosis was PTSD due to 
traumatic combat exposure and assigned a GAF of 45.
A December 2003 letter from a VAMC psychiatrist and a 
clinical psychologist noted the veteran continued treatment 
consisting of psychopharmacology and weekly veteran support 
group meetings.  Despite active participation, there was no 
significant or sustained improvement since the attacks of 
September 11, 2001, and the war in Iraq .  The prognosis was 
guarded.  The veteran was not considered employable.
In an October 2004 letter to the US Armed Forces Center for 
Research of Unit Records (USASCRUR), the Appeals Management 
Center (AMC) requested assistance in verifying the veteran's 
stressors.  A response dated July 2005 to AMC noted VW-1 
maintained a two aircraft detachment in Chu Lai , Vietnam 
which was rotated on a two week basis.  A list of mortar and 
rocket attacks at Da Nang Air Base was also included from 
December 1969 to June 1971, these totaled twenty incidents.  
Information specific to the veteran was not provided and AMC 
was directed to his military personnel file.
Following a request to the National Personnel Records Center 
(NPRC) VA , in January 2005, obtained his personnel records 
and all other documentation that could verify the claimed 
stressors.  Moreover, following the October 2003 Board 
remand, VA requested that the veteran submit a detailed 
statement of his stressors for verification.  In a November 
2004 statement the veteran stated that he had no additional 
evidence to submit. Thereafter his stressors could not be 
verified.
Analysis
The RO, attempted to get a detailed stressor report form the 
veteran to submit to USASCRUR.  He has given no detailed 
stressor information.  The veteran claimed he was stationed 
with VF-1 in Da Nang, Vietnam . The records reveal he was 
stationed in Agana , Guam with VW-1 from approximately 
December 1969 to July 1971.   
The evidence of record shows that VW-1 did have a two plane 
detachment at Chu Lai , Vietnam which was rotated out of 
Vietnam every two weeks.  There did not appear to be a VW-1 
detachment at Da Nang Air Base, nor does the record indicate 
the veteran physically served in Vietnam .  
The veteran did report that his plane was forced to land in 
Taipei when an engine failed following which he was stressed 
when Chinese Nationalist troops surrounded the aircraft.  
Once again, there is no evidence supporting the claim that 
his aircraft was surrounded by such troops, or that these 
allied forces posed an actual threat to his physical 
integrity or the integrity of fellow service personnel.  
While the record reflects the award of the Vietnam Service 
and Campaign Medals, there is no evidence even remotely 
suggesting in-service combat experience.  Therefore, the 
claimant is not a "combat veteran."  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
any of the veteran claimed stressors.
Although VA physicians have diagnosed the veteran with PTSD, 
the basis for these diagnoses is not shown to rely on an 
independently verified history of any in-service stressor. 
The Board may not grant service connection for PTSD in cases 
such as this without independent supporting evidence of the 
occurrence of the claimed stressors, and without evidence of 
a verified stressor being the basis for the diagnosis.    
Neither the evidence filed by the veteran nor any of the 
information obtained by VA from NPRC verified any of the 
veteran's claimed stressors.  Accordingly, because VA is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion, the Board does not find that VA treatment records on 
file, or the January 2001 VA examination provide a basis to 
grant service connection.  
The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which verifies 
any of his assertions regarding an in-service stressor.  
Although VA healthcare providers have accepted the veteran's 
description of his in-service experiences as credible for 
diagnosing PTSD, the Board may not grant service connection 
for PTSD in cases such as this without independently 
verifiable evidence of the in-service occurrence of the 
claimed stressors.  Given the lack of supporting evidence 
required by the law, the preponderance of the evidence is 
against the veteran's claim.  
Accordingly, entitlement to service connection for PTSD is 
denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER


Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


